        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 1 of 13



               IN THE UNITED STATES DISTRICT CrONAT., f ?"- r'6
               FOR THE MIDDLE DIST1UCT OF ALAIMMA'
                        NORTHERN DIVISION

WILLIE MOODY,JR.,                                                      {7 TT      1.
                                                                                   4,


individually,

      Plaintiff,

v.                                           Case No.
ANIMAR,INC.,
a domestic corporation,

      Defendant.


                                 COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter "MOODY" or "Plaintiff')

hereby sues Defendant ANIMAR, INC., a domestic corporation, (hereinafter

"Defendant") for injunctive relief, attorney's fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act,42 U.S.C. §§ 12101-12103, 12181-

12205a (hereinafter "ADA"), and its implementing regulations and alleges as

follows:

                        JURISDICTION AND VENUE

      1.    This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

1331 and 28 U.S.C. § 1343.



                                                                               Page 1 of 13
         Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 2 of 13



       2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b)because venue lies in the judicial district ofthe property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiffs claims occurred. The Defendant's property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

       3.     Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility and has limited dexterity in his

extremities due to permanent spinal damage sustained when he was wounded while

serving his country in the United States Army. Plaintiffs condition is one that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his extremities and as such is a

qualified disability under the ADA.

       4.     Defendant, AMMAR,INC.(hereinafter referred to as "Defendanr),is

a domestic corporation registered to do business and, in fact, is conducting business

in the State of Alabama. ANIMAR,INC.,is the owner,lessor, and/or operator ofthe

real property and improvements that are the subject of this action, specifically. Big

Cat Fuels located at 3804 S. Court St., Montgomery, Alabama (hereinafter referred


                                                                                Page 2 of 13
        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 3 of 13



to as "prernises","subject premises","subject facility","subject property","subject

location","Defendant's premises" and/or "Defendant's property").

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADN'), 42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactrnent of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      7.     Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs ofremoving its existing architectural barriers

and the financial assistance made available to Defendant by the government pursuant

to Section 44 and/or Section 1.90 ofthe IRS Code.

      8.     Pursuant to 42 U S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by AMMAR,INC.is a plce ofpublic accommodation in that it owns

the real property and fixtures of a gas station and convenience store that provides

                                                                          Page 3 of 13
         Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 4 of 13



gas station and convenience store related goods and services to the public. Pursuant

to 42 U.S.C. § 12182(a), the Defendant is liable for any ADA violations on the

subject premises because it owns and controls the subject premises and while

regulations promulgated by the Departrnent of Justice state that a landlord may

contractually allocate to a tenant the responsibility to comply with the ADA,

however if such allocation is made it is effective only as between the landlord and

tenant and has no effect on the rights ofthird parties such as the Plaintiffin this case.

As the owner ofthe real property and fixtures ofthe subject premises the Defendant

is independently liable for the barriers to equal access as alleged herein. 28 C.F.R. §

36.201(b).

       9.       Prior to instituting this action, and on numerous occasions per month

over the last year and before, Moody visited and attempted to patronize Defendant's

premises at issue in this matter, and was denied full, safe and equal access to the

subject property and the benefits of services, programs, and/or activities of the

subject premises and its facilities, and has otherwise been discriminated against, has

suffered an injury in fact, and been damaged by Defendant due to its lack of

compliance with the ADA.Plaintiffhas personal knowledge that the subject location

is presently in violation of the ADA and is discriminating against individuals with

disabilities.




                                                                               Page 4 of 13
        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 5 of 13



      10.    Due to the violations ofthe ADA at Defendant's premises Plaintiff does

not have safe and equal access to the goods and services available to Defendant's

able-bodied patrons at this location. Plaintiff has suffered, and continues to suffer,

frustration and humiliation as a result ofthe discriminatory conditions present at the

subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize     avail himself

ofthe goods and services of, Defendant's subject premises once the barriers to equal

access that amount to violations of the ADA are removed; however, Plaintiff is

deterred from doing so as a result ofthe barriers to access which currently persist at

said premises. The existence of these barriers creates a 100 percent likelihood that

Plaintiff will suffer the sarne injury as alleged each time he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in cornpliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will

have full and equal enjoyment ofthe property without fear of discrimination and the

accompanying humiliation associated with discrimination.

      13.    Plaintiff resides less than five(5) miles from where the subject facility

is located and has a real, continuing, and immediate threat of future discrirnination

as a result of Defendant's violation of, and non-compliance with, the ADA because


                                                                              Page 5 of 13
        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 6 of 13



he intends to continue to visit, i.e. attempt to patronize, the subject location each

time he travels by the subject facility which occurs numerous times each month.

Accordingly,Plaintiffintends to attempt to patronize, i.e., visit, Defendant's subject

location numerous times next month, and on a regular basis each month following.

Plaintiff will do this until the barriers are remediated and he is able to patronize the

subject location with access equal to that of Defendant's able-bodied customers.

       14.   Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment ofthe goods, services, facilities, privileges, advantages, and/or

accommodations at the subject facility in derogation of42 U.S.C. § 12101 et seq.

      15.    Pursuant to the mandates of42 U.S.C. § 12134(a), on July 26, 1991,the

Departrnent of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.

       16.   Defendant is in violation of42 U.S.C. § 12181 et seq., and 28 C.F.R. §

36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia, the

following specific violations that Plaintiff personally encountered and/or observed:

                                      PARKING

      a.     The plaintiff could not safely utilize the parking facility as
             there are no visibly designated accessible parking spaces
             or access aisles present in violation of Section 4.6 of the
             ADAAG and Sections 208 and 502 of the 2010 ADA
             Standards, whose resolution is readily achievable.


                                                                                Page 6 of 13
 Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 7 of 13



               EXTERIOR ACCESSIBLE ROUTES

b.   The plaintiff was unable to enter the facility without
     suffering physical fatigue and difficulty as the parking
     spaces serving the facility are not located on the shortest
     accessible route from parking to the accessible entrance in
     violation of Section 4.6 of the ADAAG and Sections
     208.3.1 and 502 of the 2010 ADA Standards, whose
     resolution is readily achievable.

c.   The plaintiff had difficulty accessing the accessible
     elements within and about the facility from the other
     accessible elements within and about the facility because
     no accessible route connected each of the accessible
     elements of the facility (specifically, the shopping floor
     interior aisles to the restroom, and an accessible fuel pump
     to the store entrance). Violation: There are accessible
     elements within and about the facility the routes to which
     are inaccessible in violation of Section 4.3.2 of the
     ADAAG and Section 206.2.2 ofthe 2010 ADA Standards,
     whose resolution is readily achievable.

d.   The plaintiff experienced fear, danger, and was unable to
     gain entry to the facility because there was no accessible
     route provided within the site from the public sidewalk
     which serves the facility so that he could park in an adjacent
     property's designated accessible parking space and traverse
     to the subject facility. Violation: There is no accessible
     route connecting the public sidewalk serving the subject
     facility and accessible entrance in violation ofSection 4.3.2
     of the ADAAG and Section 206.2.1 of the 2010 ADA
     Standards, whose resolution is readily achievable.

       ACCESS TO EXTERIOR GOODS AND SERVICES

e.   The plaintiff could not independently operate the fuel
     pumps at the subject facility as the operable parts of the
     fuel dispensers were too high for a wheelchair user to
     reach. Violation: The operable parts of the fuel dispensers

                                                                      Page 7 of 13
     Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 8 of 13



         exceed the minimum high reach range for dispensers
         installed on existing curbs which is 54 inches maxirnum
         measured from the surface of the vehicular way where the
         dispensers are located in violation of Section 4.2.6 of the
         ADAAG and Section 308 of the 2010 Standards, whose
         resolution is readily achievable.

           ACCESS TO INTERIOR GOODS AND SERVICES

f.       The plaintiff could not access the paths of travel
         connecting the accessible elements throughout the store
         due to obstructions created by merchandise being
         positioned which extend into the shopping aisles which
         reduced the width of the path of travel to less than 36
         inches in violation of Section 4.3 of the ADAAG and
         Section 403.5.1 of the 2010 ADA Standards, whose
         resolution is readily achievable.

         The plaintiff could not safely access the goods and
         services ofthe facility because there are protruding objects
         present in the paths of travel throughout the facility in
         violation of Section 4.4 ofthe ADAAG and Section 307.2
         of the 2010 ADA Standards, whose resolution is readily
         achievable.

                               RESTROOM

h.       The plaintiff had difficulty entering the restroom as the
         restroom entrance door had hardware that requires tight
         grasping, pinching, or twisting of the wrist. Violation:
         Compliant door hardware is not provided on the restroom
         doors in violation of Section 4.13.9 of the ADAAG and
         Sections 309.4 and 404.2.7 of the 2010 ADA Standards,
         whose resolution is readily achievable.

i.       The plaintiff could not use the toilet independently as the
         required grab bars were not provided. Violation:
         Compliant grab bars are not provided in the restrooms in
         violation of Sections 4.16.4, 4.26 and Figure 29 of the

                                                                        Page 8 of 13
        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 9 of 13



             ADAAG and Section 604.5.2 ofthe 2010 ADA Standards,
             whose resolution is readily achievable.

            The plaintiff could not use the restroom sink
            independently as the required knee and toe clearance was
            not provided. Violation: The restroom sinks provided do
            not meet the requirements of Section 4.24 ofthe ADAAG
            and Section 306.3.3 of the 2010 ADA Standards, whose
            resolution is readily achievable.
                                 MAINTENANCE

      k.    The accessible features of the facility are not maintained,
            creating barriers to access for the Plaintiff, as set forth
            herein, in violation of 28 CFR §36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject

premises due to the architectural barriers encountered. A complete list ofthe subject

location's ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by


                                                                            Page 9 of13
        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 10 of 13



Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. Plaintiff has reasonable grounds to

believe that he will be subjected to discrimination in violation of the ADA by

Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.

      23.    Defendant is required to remove the existing architectural barriers to


                                                                            Page 10 of 13
       Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 11 of 13



the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant's place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, ifthe Defendant's facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401,then the Defendant's facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA.To date, Defendant has failed

to comply with this mandate.

      24.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42 U.S.C.

§ 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.


                                                                            Page 11 of 13
        Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 12 of 13



      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

36.211.

       WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

       A.    That the Court declare that the property owned and
             administered by Defendant is violative of the ADA;

       B.    That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

       C.    That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211,to fulfill its continuing duty
             to maintain its accessible features and equipment so that
             the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

             That the Court enter an Order directing Defendant to
             implement and carry out effective policies, practices, and
             procedures to maintain the accessible features and
             equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
             §36.211.

      E.     That the Court enter an Order directing Defendant to
                                                                                Page 12 of 13
       Case 2:19-cv-00736-SMD Document 1 Filed 09/30/19 Page 13 of 13



           evaluate and neutralize its policies and procedures towards
           persons with disabilities for such reasonable time so as to
           allow them to undertake and complete corrective
           procedures;

           An award of attorneys' fees, costs(including expert fees),
           and litigation expenses pursuant to 42 U.S.C. § 12205;

      G.   An award of interest upon the original sums of said award
           of attorney's fees, costs (including expert fees), and other
           expenses of suit; and

     H.    Such other relief as the Court deems just and proper,
           and/or is allowable under Title III of the Americans with
           Disabilities Act.


     Dated this the eZ? day of ,c                           ,2019.

                               Respectfully submitted,

                              BY: dAti441.- pAwg„(25,L,
                              Bridget M. Ballentine
                              Counsel for Plaintiff
                              AL State Bar No.: ASB-3487-G61W

Of Counsel:
Bridget M.Ballentine
2029 Holtville Road
Wetumpka, AL 36092
Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com


DEFENDANT TO BE SERVED:

ANIMAR,INC.
c/o Mashud M. Reza, as Registered Agent
3530 Gas Light Curve
Montgomery, AL 36116

                                                                          Page 13 of 13
